In proceedings pursuant to Family Court Act § 236, the County of Nassau appeals from orders of the Family Court, Nassau County (Dempsey, J.), all entered October 30, 1984, which granted summary judgment to the petitioners awarding them partial reimbursement for costs incurred in connection with special education services for their children in July and August 1984. Certain of the petitioners cross-appeal from so much of the above orders in which they are named as denied full reimbursement.
*230Orders reversed and motions for summary judgment denied.
Cross appeals dismissed.
The county is awarded one bill of costs.
Although the County of Nassau conceded that the children involved in the proceedings were handicapped, triable issues of fact remain concerning the children’s needs and the appropriateness in each case of the program chosen (see, Matter of Schwartz v County of Nassau, 111 AD2d 242). Consequently, summary judgment should not have been granted to the petitioners. In light of our disposition we need not pass upon the issue presented by some of the petitioners on their cross appeals. Mollen, P. J., Mangano, Thompson and O’Connor, JJ., concur.